Citation Nr: 0820662	
Decision Date: 06/24/08    Archive Date: 06/30/08

DOCKET NO.  06-28 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for right knee condition


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jebby Arnold, Law Clerk


INTRODUCTION

The appellant had active duty for training from June 7 to 
July 22, 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied the veteran's claim 
for entitlement to service connection for a right knee 
condition.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In September 2006, the veteran timely filed his substantive 
appeal, VA Form 9, and thereon indicated that he wished to 
have a hearing with the Board at the RO.  The veteran 
specifically requested a video conference.

In September 2006, the veteran's representative filed a 
statement with the Board which also, in part, requested a 
video conference with the RO.

To date, the veteran has not been afforded this hearing as 
one has not been scheduled.  He has a right to the hearing. 
38 C.F.R. § 20.700(a) (2007). 

Accordingly, the case is REMANDED for the following action:

The RO or AMC should afford the veteran a 
videoconference hearing before a Veterans 
Law Judge from the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

